Citation Nr: 1432599	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-33 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for lumbar strain.

2.  Entitlement to a rating higher than 20 percent for hammertoe of the left second toe (toe disability) from March 1, 2007, to December 3, 2009.

3.  Entitlement to a rating higher than 10 percent for hammertoe of the left second toe (toe disability) from March 1, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from October 1979 to May 1985.

These matters came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a right knee disability, granted a separate noncompensable evaluation for bilateral pes planus (previously this disability was part of the noncompensable (0 percent) rating for hammertoe deformity, left second toe and fifth, pes planus), continued the 10 percent rating for lumbar strain, and continued the noncompensable (0 percent) rating for hammertoe deformity, second left toe.  The Veteran submitted a March 2008 notice of disagreement (NOD) with this rating decision.

In a September 2008 rating decision, the Veteran's rating for lumbar strain was increased to 40 percent; he was awarded a temporary total disability rating for hammertoe of the second left toe from January 26, 2007, to February 28, 2007, due to convalescence; and his underlying rating for hammertoe of the second left toe was increased to 10 percent, effective March 1, 2007.  He was also issued a September 2008 statement of the case (SOC).  In his November 2008 VA Form 9, the Veteran perfected his appeal with regard to the left second toe disability claim only.  See 38 C.F.R. §§ 20.200, 20.202.  In a January 2010 statement, the Veteran stated that he did not intend to withdraw his appeal for an increased rating for his back disability.  Although this was not timely, it was still accepted as a substantive appeal on this issue.  The RO implicitly waived the timeliness requirement by addressing this issue in the February 2010 supplemental statement of the case (SSOC).  See Rowell v. Principi, 4 Vet. App. 9, 16 (1993) (RO waived the untimeliness of a Substantive Appeal when it continued to adjudicate the claim); see also Percy v. Shinseki, 23 Vet. App. 37, 42 (2009).  The Veteran did not perfect his appeal with regard to the right knee disability and pes planus issues.

During the pendency of this appeal, a July 2009 rating decision increased the rating for hammertoe of the second left toe to 20 percent, effective March 1, 2007, based on additional evidence received within one year of the Sept 2008 rating decision.  In a January 2010 rating decision, the Veteran was awarded a temporary total disability evaluation, effective from December 4, 2009, to February 28, 2010.  Thereafter, his hammertoe of the second left toe was evaluated as 10 percent disabling.  The temporary total disability ratings from January 26, 2007, to February 28, 2007, and from December 4, 2009, to February 28, 2010, represent complete grant of the benefit sought for the time period they encompass.  As a result, the remaining issues for consideration, as reflected on the title page, are entitlement to a rating in excess of 20 percent for hammertoe of the left second toe from March 1, 2007, to December 3, 2009 and a rating in excess of 10 percent for hammertoe of the left second toe for the period after the temporary total evaluation.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in July 2010.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At his hearing, the Veteran testified that he had applied for disability benefits from the Social Security Administration (SSA).  These SSA records have not been associated with the claims folder.  Since these records may contain information pertinent to his claim of service connection, VA's duty to assist requires that potentially relevant SSA records be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  Therefore, reasonable efforts to obtain these records must be made prior to any further adjudication.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); see also 38 C.F.R. § 3.159(c).

Additionally, the Veteran testified that he had radiating pain, numbness, and spasms in his leg.  He alternated between associating these symptoms with his service-connected back disability and his various foot disabilities.  Although the April 2008 VA examiner could not confirm the Veteran's subjective complaints of radiculopathy, VA treatment records have noted radiculitis, radiculopathy, sciatic pain, and compression neuropathy.  This suggests additional symptoms for one or both of the disabilities currently on appeal.  Thus, a new spine examination is needed to address this and all other current symptoms of the Veteran's spine disability.  With regard to his toe disability, the Veteran underwent a VA foot examination in April 2014.  This examination appears to be orthopedic only and does not note any associated numbness or spasms.  Thus, a new examination is needed to address any neurologic symptoms of the Veteran's toe disability

On Remand, associate updated treatment records from the Columbia VA Medical Center (VAMC) for the period from September 14, 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, if any, including all medical records that formed the basis of any decision by SSA.  Efforts to obtain these records should be documented, and evidence received in response to this request should be associated with the claims folder.  If the records are not available, a notation to that effect should be made in the claims folder and communicated to the Veteran.  He should be given opportunity to submit the records.

2.  Associate with the claims folder or Virtual VA updated treatment records from the Columbia VAMC for the period from September 14, 2012.  

3.  AFTER all outstanding records are associated with the claims folder, schedule the Veteran for an orthopedic and/or neurologic examination to determine the severity of his lumbar spine disability.  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.

The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  The examiner should specifically state if ankylosis and muscle spasm are present.

The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months.

The examiner should provide a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  Any neurological disability resulting from the lumbar spine disability should be described in detail.

The examiner should also provide an opinion as to whether the Veteran's lumbar spine disability affects his ability to secure and follow a substantially gainful occupation.  Such opinion should contain an appropriate rationale.

4.  AFTER all outstanding records are associated with the claims folder, schedule the Veteran for a neurologic examination to determine the severity of his left second toe disability.  Again, the claims file must be made available to and reviewed by the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent neurological findings should be reported.

The examination of the left second toe should address whether the Veteran's left second toe disability is characterized by any associated paralysis, neuritis, or neuralgia.

The examiner should provide a description of all associated neurologic symptoms, to include, but not limited to, radiating pain.  Any associated neurological disability should be described in detail.

The examiner should also provide an opinion as to whether the Veteran's left second toe disability affects his ability to secure and follow a substantially gainful occupation.  Such opinion should contain an appropriate rationale.

5.  Thereafter, readjudicate these claims in light of the additional evidence obtained.  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

